DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al 8,823,270.
Regarding Claims 5 and 7, Yu et al shows in Figures 4 and 5, a light emitting diode (LED) package 500 comprising a parallel resistor 406 connected in parallel with the LED, a series resistor 404 connected in series with the LED, and provides for continued operation of a light string if the LED presents a short circuit or open circuit (see col. 6, line 36), determining an operating current for the light emitting diode (see col. 1, line 37), the parallel resistor 406 and the series resistor 404 and LED 402 form an LED package, selecting an operating voltage 418 connected to the LED package to create an operating current based upon the resistive value of the series resistor and the parallel resistor (see col. 4, line 35).  Yu et al also discloses determining an impedance of the LED based upon the operating current of the LED (see col. 3, line 64). Yu et al .  

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al 8,823,270 as applied to Claim 5 above, and further in view of Tsai 2019/0104578.
Regarding Claim 6, Yu et al discloses providing an operating voltage for plural bulbs based upon equivalent resistances of additional bulbs (see Abstract, and col. 3, line 60, and col. 4, line 64) but fails to disclose connecting additional LED packages in parallel to form an array. Tsai teaches that it is known in the art in Figure 1, to provide a plurality of LED modules 51-54 connected in parallel (see para. 0019).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Yu et al to have a plurality of LEDs connected in parallel in the same manner as taught by Tsai to provide uniformity in the voltage across each module while optimizing the brightness of the plurality of LEDs without overheating of the circuitry.  
Regarding Claim 8, Yu et al discloses selecting an input impedance of additional LED packages that substantially matches the input impedance of the LED package (a standardized input impedance is selected for all LED bulbs – see Abstract).


s 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al 8,823,270 in view of Harris 2018/0020520 and Tsai 2019/0104578.
	Regarding Claims 1 and 3, Yu et al shows in Figures 4 and 5, a light emitting diode (LED) package 500 comprising a parallel resistor 406 connected in parallel with the LED 402, a series resistor 404 connected in series with the LED and parallel resistor 406, and provides for continued operation of a light string if the LED presents a short circuit or open circuit (see col. 6, line 36), an encapsulating cover 502 that surrounds the LED, the parallel resistor 406 and the series resistor 404 to form an LED package, a selected voltage supply 418 connected to the LED package to create an operating current based upon the resistive value of the series resistor and the parallel resistor (see col. 4, line 35).  Yu et al also discloses determining an impedance of the LED based upon the operating current of the LED (see col. 3, line 64). Yu et al fails to disclose the series resistor has a greater resistive value than that of the parallel resistor, the encapsulating cover is waterproof and plural LED packages connected in parallel.  However, as Yu et al provides for continued operation of the light string in case of a short circuit the resistive values for the series and parallel resistors are considered a matter of design choice as is the resistive value of the parallel resistor relative to the impedance of the LED.  Harris teaches that it is known in the art in Figure 1 to provide a waterproof casing for an LED module (see para. 0027).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Yu et al to have a waterproof encapsulation in the same manner as taught by Harris to protect the interior of the LED circuitry particularly for outdoor use. Tsai teaches that it is known in the art in Figure 1, to provide a plurality of LED modules 51-54 connected in parallel 
	Regarding Claim 4, Yu et al discloses the parallel resistor, series resistor and LED create a standardized input impedance, when connected, that substantially matches a standardized input impedance of additional light emitting diode packages regardless of the type of LED used in the additional LED packages (see Abstract).
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al 8,823,270 as modified by Harris 2018/0020520 and Tsai 2019/0104578 as applied to claim 1 above, and further in view of Shao 2020/0400278.
	Regarding Claim 2, Yu et al fails to show a series connected light array.  Shao teaches that it is known in the art to provide for an extended light string with plural light strings serially connected (see para. 0039).  It would have been obvious to one skilled in the art before the effected date of the claimed invention to modify Yu et al to include plural light strings connected in the series in the same manner as taught by Shao to provide for an extended area for lighting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker, II et al is cited of interest for showing in Figure 3, parallel .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875